Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1 and 6-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mukasa et al (Pub. No.: U.S. 2019/0274640 A1) in view of Wang et al (U.S. Pub No: 2020/0202532 A1). 
           Regarding claim 1, Mukasa discloses an information display method to display brain activity information calculated using a biological signal measured from a living body so as to be superimposed on a morphological image including a plurality of sectional images, the information display method comprising (see page 1, paragraph, [0006] According to one aspect of the present invention, an information processing apparatus includes an acquiring unit, a determining unit, and a changing unit. The acquiring unit is configured to acquire determination information for determining a display layout of a screen for displaying information related to one or more biological signals. The determining unit is configured to determine a display layout corresponding to the determination information acquired by the acquiring unit. The changing unit is configured to change a display layout of the screen in accordance with the display layout determined by the determining unit. Also page 7, paragraph, [0125] FIG. 11 is a flowchart illustrating operation performed by the information processing apparatus at the time of measurement and recording. If “measurement recording” is selected in the start screen 204 illustrated in FIG. 5 (Step S11), measurement is started, and waveforms of a plurality of signals are displayed in a synchronous manner along the same time axis (Step S12). Here, “a plurality of signal waveforms” includes both of a plurality of signal waveforms that are detected by a plurality of sensors of the same kind and a plurality of signal waveforms that are detected by a plurality of kinds of sensors. In this example, waveforms of a plurality of biological signals include waveforms of magnetoencephalography signals that are obtained from a group of magnetic sensors corresponding to the right side of the head of the to-be-measured person, waveforms of magnetoencephalography signals that are obtained from a group of magnetic sensors corresponding to the left side of the head of the to-be-measured person, and waveforms of electroencephalography signals that are obtained from electrodes for electroencephalography measurement on the to-be-measured person, but embodiments are not limited to this example. Meanwhile, it is possible to arbitrarily select sensors not only from left and right sensor groups, but also from arbitrary parts, such as a parietal region, a frontal lobe, and a temporal lobe. For example, when a sensor corresponding to the parietal region is selected in “MEG Window Control 1” (the distribution map 141) illustrated in FIG. 8, other sensors are selected in “MEG Window Control 2” (the distribution map 142).
           Also page 10, paragraph, [0147] a confirmation window 210 is displayed below the screen of the enlarged display region 200. The confirmation window 210 includes signal waveform attribute buttons 211 and a signal source estimation button 212. The attribute buttons 211 correspond to pieces of attribute information that are included in the pop-up window 115 of the measurement recording screen, and it is possible to select any of the attribute buttons 211 to select a correct attribute when an attribute that is added at the time of recording is wrong. If a correct position or selection of an attribute of the signal waveform is confirmed, it is possible to reflect estimation of a signal source in the annotation by clicking the estimation button 212. In other words, the information processing apparatus 50 (the analyzing unit 305) of the first embodiment has a function to estimate a signal source corresponding to an annotation that is selected from the analysis screen. As will be described later, the estimated signal source is displayed, in a “superimposed manner”, on a tomography image (sectional image), that corresponds to the estimated signal source among a plurality of MRI tomography images (morphological image). Also page 12, paragraph, [0169] here, a relationship among the slice image A, the slice image B, and the slice image C corresponding to the three-dimensional directions will be described with reference to FIG. 27. In FIG. 27, positions of the slice images A to C are linked in the three-dimensional directions. Reference lines 190E are displayed across each of the slice images, and an intersection O of the reference lines 190E displays a tomographic position of each of the slice images. In this example, the slice image C is a cross-sectional view of a section that is cut along the reference line 190E in the horizontal direction (left-right direction) in the slice image A and that is viewed in a direction A illustrated in FIG. 27. Further, the slice image B is a cross-sectional view of a section that is cut along the reference line 190E in the vertical direction in the slice image A and that is viewed in a direction B illustrated in FIG. 27. In the following description, a viewpoint corresponding to the slice image A is referred to as an “axial view”, a viewpoint corresponding to the slice image B is referred to as a “sagittal view”, and a viewpoint corresponding to the slice image C is referred to as a “coronal view”.
           acquiring mask information representing an area belonging to a brain in the morphological image; and detecting one or more extremal value positions with spatial extremal values in the brain activity information based on the mask information (see page 11, paragraph, [0155] by changing the layout of the analysis screen and constructing and displaying the initial layout in accordance with the medical examination (including the medical interview) that is performed on the patient in advance, it is possible to appropriately change the layout of information to be displayed, in accordance with the medical examination result (one example of a specific condition). With this configuration, it is possible to hide (mask) information that is not needed based on an observation on the patient and display necessary information in an easily viewable manner, so that is possible to simplify analysis operation. Also page 12, paragraph, [0166] as described above, signal sources are sequentially estimated through analysis by the analyzing unit 305, and when operation of pressing the merge button 185 that is arranged below the annotation list 180 is received, the merge display control unit 303 displays, in a superimposed manner, a signal source that corresponds to a part of biological data that indicates a temporal change of a biological signal on biological tomography images that are images sliced in a predetermined direction, and initially displays a biological tomography image on which a predetermined signal source is superimposed among the plurality of sliced biological tomography images in the display region. Here, the predetermined signal source is a signal source that meets a predetermined condition. In this example, the predetermined condition is the number of signal sources, but embodiments are not limited to this example. In the first embodiment, the predetermined signal source is a signal source that is most observed among the signal sources in each of the sliced biological tomography images. While details will be described later, the merge display control unit 303 initially displays a biological tomography image including the largest number of signal sources near the center of the display region. Then, the merge display control unit 303 displays the other biological tomography images such that the biological tomography images are arranged in a slice sequence on the left and right of the biological tomography image arranged near the center. Further, the merge display control unit 303 is able to display a biological tomography image on which a signal source is not superimposed, or hide a biological tomography image on which a signal source is not superimposed. This will be described in detail below.
           a sectional image corresponding to the one or more extremal value positions is acquired from the morphological image, a brain activity distribution corresponding to the sectional image is acquired (see page 9, paragraph, [0137] FIG. 14 is an enlarged view of the right-side region of the analysis screen. The region 202B displays the magnetoencephalography distribution maps 141 and 142 corresponding to the signal waveforms that are displayed in the display regions 101 and 102, and the electroencephalography distribution map 130 corresponding to the signal waveform that is displayed in the display region 103. Further, the region 202B displays an isofield contour map 150 of a magnetoencephalograph, a map area 160 of an electroencephalograph, and a display window 190 for a tomography image that is acquired by magnetic resonance imaging (MRI) of the brain of the to-be-measured person. In the isofield contour map 150, a spring region and a sucking region of a magnetic field are displayed in different colors, so that it is possible to visually recognize a direction of the flow of electrical current. The isofield contour map 150 and the map area 160 are information that are obtained after measurement is completed, and the MRI tomography image displayed in the display window 190 is information that is separately obtained through an examination.
           Also page 10, paragraph, [0147] a confirmation window 210 is displayed below the screen of the enlarged display region 200. The confirmation window 210 includes signal waveform attribute buttons 211 and a signal source estimation button 212. The attribute buttons 211 correspond to pieces of attribute information that are included in the pop-up window 115 of the measurement recording screen, and it is possible to select any of the attribute buttons 211 to select a correct attribute when an attribute that is added at the time of recording is wrong. If a correct position or selection of an attribute of the signal waveform is confirmed, it is possible to reflect estimation of a signal source in the annotation by clicking the estimation button 212. In other words, the information processing apparatus 50 (the analyzing unit 305) of the first embodiment has a function to estimate a signal source corresponding to an annotation that is selected from the analysis screen. As will be described later, the estimated signal source is displayed, in a superimposed manner, on a tomography image that corresponds to the estimated signal source among a plurality of MRI tomography images.
           and the brain activity distribution is displayed so as to be superimposed on the sectional image (see page 9, paragraph, [0137] FIG. 14 is an enlarged view of the right-side region of the analysis screen. The region 202B displays the magnetoencephalography distribution maps 141 and 142 corresponding to the signal waveforms that are displayed in the display regions 101 and 102, and the electroencephalography distribution map 130 corresponding to the signal waveform that is displayed in the display region 103. Further, the region 202B displays an isofield contour map 150 of a magnetoencephalograph, a map area 160 of an electroencephalograph, and a display window 190 for a tomography image that is acquired by magnetic resonance imaging (MRI) of the brain of the to-be-measured person. In the isofield contour map 150, a spring region and a sucking region of a magnetic field are displayed in different colors, so that it is possible to visually recognize a direction of the flow of electrical current. The isofield contour map 150 and the map area 160 are information that are obtained after measurement is completed, and the MRI tomography image displayed in the display window 190 is information that is separately obtained through an examination.
           Also page 12, paragraph, [0169] Here, a relationship among the slice image A, the slice image B, and the slice image C corresponding to the three-dimensional directions will be described with reference to FIG. 27. In FIG. 27, positions of the slice images A to C are linked in the three-dimensional directions. Reference lines 190E are displayed across each of the slice images, and an intersection O of the reference lines 190E displays a tomographic position of each of the slice images. In this example, the slice image C is a cross-sectional view of a section that is cut along the reference line 190E in the horizontal direction (left-right direction) in the slice image A and that is viewed in a direction A illustrated in FIG. 27. Further, the slice image B is a cross-sectional view of a section that is cut along the reference line 190E in the vertical direction in the slice image A and that is viewed in a direction B illustrated in FIG. 27. In the following description, a viewpoint corresponding to the slice image A is referred to as an “axial view”, a viewpoint corresponding to the slice image B is referred to as a “sagittal view”, and a viewpoint corresponding to the slice image C is referred to as a “coronal view”).
n for the number of detectors in the along track direction). 
           However regarding claim 1, Mukasa discloses (see page 11, paragraph, [0155] by changing the layout of the analysis screen and constructing and displaying the initial layout in accordance with the medical examination (including the medical interview) that is performed on the patient in advance, it is possible to appropriately change the layout of information to be displayed, in accordance with the medical examination result (one example of a specific condition). With this configuration, it is possible to hide information that is not needed based on an observation on the patient and display necessary information in an easily viewable manner, so that is possible to simplify analysis operation.
           But does not explicitly state “mask information or morphological”.
           On the other hand Wang, in the same field of “generated based on brain magnetic resonance images of a plurality of sample for analyzing and diagnostic brain teaches page 1, 
paragraph, [0006], a method provided in the embodiments of the present disclosure comprises: acquiring a basic white matter template generated based on “brain magnetic resonance images” of a plurality of healthy samples; collecting a “morphological image” of the 3-D standard brain template of the head of a patient and corresponding low, mid, and high b-value diffusion weighted images; registering the basic white matter template with the morphological image of the 3-D standard brain template of the patient to obtain an individual white matter template; segmenting out the tumor region including the tumor body and the edema on each image of the patient based on the “signal distribution of” each image in a first set image group of the patient; comparing the high b-value diffusion weighted image with the individual white matter template to obtain a “mask configured” to indicate a normal white matter region; removing the normal white matter region from the tumor region according to the mask; for each voxel in the tumor region from which the normal white matter region is removed, classifying the value of the voxel in each image in a second set image group as an eigenvector, and segmenting the image to obtain a tumor body region and an edema region, wherein the second set image group includes the high b-value diffusion weighted image.
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Mukasa invention according to the teaching of Wang because to combine, an electroencephalograph (EEG) for measuring brain neural activity, a system for distinguishing a waveform portion, estimating a signal source from the singularity, displaying the waveforms, and displaying the signal source on a tomography image in a superimposed manner has been known, that is taught by Mukasa with the further procedure, with the morphological image of the 3-D standard brain template of the patient to obtain an individual white matter template; segmenting out the tumor region including the tumor body and each image of the patient based on the “signal distribution of” each image in a first set image group of the patient; comparing the high b-value diffusion weighted image with the individual white matter template to obtain a “mask configured” to indicate a normal white matter region; removing the normal white matter region from the tumor region according to the mask;, taught by Wang, which provides an improved and accurate method and system for displaying brain activity distribution.
           Regarding claim 6, Mukasa discloses the information display method according to claim 1, wherein the one or more extremal value positions are further displayed so as to be superimposed on the brain activity distribution and the sectional image (see claim 1, also page 9, paragraph, [0137] FIG. 14 is an enlarged view of the right-side region of the analysis screen. The region 202B displays the magnetoencephalography distribution maps 141 and 142 corresponding to the signal waveforms that are displayed in the display regions 101 and 102, and the electroencephalography distribution map 130 corresponding to the signal waveform that is displayed in the display region 103. Further, the region 202B displays an isofield contour map 150 of a magnetoencephalograph, a map area 160 of an electroencephalograph, and a display window 190 for a tomography image that is acquired by magnetic resonance imaging (MRI) of the brain of the to-be-measured person. In the isofield contour map 150, a spring region and a sucking region of a magnetic field are displayed in different colors, so that it is possible to visually recognize a direction of the flow of electrical current. The isofield contour map 150 and the map area 160 are information that are obtained after measurement is completed, and the MRI tomography image displayed in the display window 190 is information that is separately obtained through an examination. Also page 13, paragraph, [0175] similarly, the display region 420C displays information indicating at which positions in a tomography image viewed from above (a left-side image in the display region 420C) and a tomography image viewed from side (a right-side image in the display region 420C) the slice images C displayed in the display region 410C are sliced, and displays the tomographic position lines 450 indicating the tomographic positions in a superimposed manner. Top-to-bottom positions of the tomographic position line 450 at a slice position E viewed from above and left-to-right positions of the tomographic position lines 450 at a slice position F viewed from side correspond to one another. Further, slice numbers corresponding to the respective tomographic position lines 450 are associated with the slice images C displayed in the display region 410C. For example, slice numbers 01 to 15 are assigned from top to bottom of the display region 420C (in the case of the left tomography image viewed from above) or from left to right of the display region 420C (in the case of the right side tomography image viewed from side).
           Regarding claim 8, Mukasa discloses an information display system comprising: a measuring device configured to measure a biological signal; and an information display device configured to display brain activity information calculated using the biological signal measured by the measuring device so as to be superimposed on a morphological image including a plurality of sectional images, wherein the information display system is configured to perform the information display method according to claim 1 (see claim 1, also page 2, paragraph, [0065] FIG. 1 is a schematic diagram of a biological signal measurement system according to embodiments. A biological signal measurement system 1 measures and displays, for example, a magnetoencephalography (MEG) signal and an electroencephalography (EEG) signal as a plurality of kinds of biological signals of a subject. The biological signals to be measured are not limited to the magnetoencephalography signal and the electroencephalography signal, but may be, for example, an electrical signal that is generated in accordance with activity of heart (electrical signal that can be represented on an electrocardiogram). As illustrated in FIG. 1, the biological signal measurement system 1 includes a measurement device 3 that measures one or more biological signals of the subject, a server 40 that records the one or more biological signals measured by the measurement device 3, and an information processing apparatus 50 that analyzes the one or more biological signals recorded in the server). 
           With regard to claims 7 and 9, the arguments analogous to those presented above for claims 1, 6 and 8 are respectively applicable to claims 8 and 9.  

Allowable Subject Matter
Claims 2-5, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
May 13, 2022